Citation Nr: 0114960	
Decision Date: 05/30/01    Archive Date: 06/04/01

DOCKET NO.  01-01 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for recurrent 
dislocation of the right major shoulder, currently evaluated 
as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from November 1942 to February 
1946.

Initially, the Board of Veterans' Appeals (Board) notes that 
although the record reflects that the veteran requested a 
hearing before a Member of the Board at his local regional 
office (RO) in his substantive appeal, dated in January 2001, 
this request was withdrawn by the veteran in a statement 
filed with the RO in April 2001.  Consequently, the Board 
finds that remand to afford the veteran his requested hearing 
is not necessary.


FINDINGS OF FACT

The veteran's service-connected recurrent dislocation of the 
right major shoulder is manifested by symptoms that do not 
more nearly approximate ankylosis or a fibrous union of the 
humerus, nonunion of the humerus, or loss of the humeral 
head.  


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 30 
percent for the veteran's service-connected recurrent 
dislocation of the right major shoulder have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.71, Plate I, 4.71a, Diagnostic Codes 5201, 5202 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

At the outset, the Board first notes that the claim has been 
adequately developed pursuant to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096 (2000) (to be codified at 38 U.S.C. § 5103A) 
(VCAA).  In this regard, the Board observes that the veteran 
was afforded a comprehensive Department of Veterans Affairs 
(VA) examination in February 2000, and that there is no 
indication in the record that there are any outstanding 
relevant treatment records from any source that are not 
currently of record.  In addition, the Board finds that the 
veteran has clearly been placed on notice of the evidence and 
criteria necessary to warrant entitlement to higher ratings 
based on his service-connected disability, and that remand 
for further notice of this evidence and applicable criteria 
under the VCAA would be both redundant and an unnecessary 
waste of appellate time and resources.

Disability evaluations are determined by the application of a 
schedular rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Impairment of the humerus, with recurrent dislocation of the 
major or minor shoulder at the scapulohumeral joint, is 
assigned a 20 percent evaluation with infrequent episodes of 
dislocation and guarding of movement only at shoulder level.  
A 30 percent evaluation is assigned with frequent episodes 
and guarding of all arm movements, if the major arm is 
affected.  38 C.F.R. Part 4, Diagnostic Code 5202 (2000).  
This Diagnostic Code further provides a 50 percent evaluation 
for fibrous union of the major humerus, a 60 percent 
evaluation for nonunion (false flail joint) of the major 
humerus, and an 80 percent evaluation for loss of the head of 
the major humerus (flail shoulder).  The veteran's right 
shoulder disorder is currently rated at 30 percent for 
frequent episodes of dislocation and guarding of all arm 
movements under 38 C.F.R. § 4.71a, Diagnostic Code 5202.

The limitation of motion of either arm to shoulder level is 
rated 20 percent.  In addition, limitation of motion of the 
major and minor extremity midway between the side and 
shoulder level is rated 30 and 20 percent, respectively, and 
limitation of motion of the major and minor extremity to 25 
degrees from the side is rated 40 and 30 percent, 
respectively.  38 C.F.R. Part 4, § 4.71a, Diagnostic Code 
5201.  

The normal range of motion of the shoulder is from 0 degrees 
of flexion (forward elevation) to 180 degrees of flexion, 
from 0 degrees of abduction to 180 degrees of abduction, from 
0 degrees of external rotation to 90 degrees of external 
rotation, and from 0 degrees of internal rotation to 90 
degrees of internal rotation.  38 C.F.R. § 4.71, Plate I.

Impairment of the clavicle or scapula with malunion is 
assigned a 10 percent disability rating.  Impairment of the 
clavicle or scapula with nonunion and without loose movement 
is assigned a 10 percent disability rating.  Impairment of 
the clavicle or scapula with nonunion and with loose movement 
is assigned a 20 percent disability rating.  38 C.F.R. § 
4.71a, Diagnostic Code 5203 (2000).

38 C.F.R. § 4.40 notes that disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
of parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  Functional loss may be due to 
the absence of part or all of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or may 
be due to pain, supported by adequate pathology and evidenced 
by the visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.

38 C.F.R. § 4.45 provides that factors of disability 
involving a joint reside in reductions of its normal 
excursion of movements in different planes of motion and 
therefore, inquiry will be directed to such considerations as 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; and incoordination (impaired ability to 
execute skilled movements smoothly).  38 C.F.R. § 4.45 
(2000).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereafter "the Court") has held that when a 
Diagnostic Code provides for compensation based upon 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 (2000) must also be considered, and that examinations 
upon which the rating decisions are based must adequately 
portray the extent of functional loss due to pain "on use or 
due to flare-ups."  DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).

A review of the history of this disability shows that service 
connection was granted in a June 1946 rating decision with a 
40 percent evaluation assigned from February 1946, based on 
service medical records.  Service medical records reflect 
that the veteran dislocated his right shoulder during service 
in August 1943 and thereafter experienced recurrent episodes 
of dislocation.

Following VA examination in February 1947, a March 1947 
rating decision reduced the evaluation for this disorder to 
noncompensable, effective from May 1947, and this evaluation 
was continued until the RO determined in March 1951 that new 
evidence demonstrated entitlement to a 20 percent evaluation 
for infrequent dislocations, effective from January 1951. 

The 20 percent evaluation for this disability continued until 
a February 1991 rating decision determined that current VA 
examination and outpatient records warranted a 30 percent 
evaluation, effective from August 1990.  August 1990 
outpatient treatment was noted to indicate the veteran's 
report of pain on abduction and an impression of multi-
directional instability and DJD of the right shoulder.  A VA 
document referring the case for further VA examination 
identifies the veteran's right shoulder as his major shoulder 
and there is no evidence of record that disputes this fact.  
January 1991 VA orthopedic examination revealed a diagnosis 
of recurrent dislocation of the right shoulder.

A June 1995 rating decision continued the 30 percent 
evaluation based on March 1995 VA examination, and the 
veteran thereafter filed a new claim for an increased rating 
in January 2000.

VA joints examination in February 2000 revealed that the 
veteran reported the original dislocation of his shoulder 
around 1942 or 1943.  There had been multiple dislocations 
and recurrent subluxations ever since.  He further reported 
that the shoulder had become a chronic pain problem for him 
with soreness, ache, pain, and tenderness.  He also refrained 
from certain activities because of pain and instability in 
the shoulder.  Surgical repair was never done and medication 
did not help except for aspirin.  He did indicate that he was 
able to do normal activities.

Physical examination revealed some generalized tenderness and 
soreness.  There was also generalized pain and pain with 
motion, with the veteran only able to abduct and flex 110 
degrees, limited by pain.  The veteran could externally 
rotate 45 degrees and internally rotate 90 degrees, again 
with pain.  No atrophy was noted.  The examiner noted that 
the veteran had excellent strength in his rotator cuff 
muscles, but that there was guarding with abduction and 
external rotation of the shoulder.  The veteran denied 
feeling any gross subluxation or dislocation at this time.  
X-rays were interpreted to reveal moderate degenerative 
arthritic changes of the right acromioclavicular and shoulder 
joints, with no fracture or dislocation and no destructive 
bone changes.  The impression was moderate degenerative 
arthritic changes of the right acromioclavicular and shoulder 
joints.  The overall diagnosis was residual dislocation, 
right shoulder.


II.  Analysis

As was noted above, the veteran's right shoulder disability 
is presently evaluated at 30 percent for frequent episodes of 
dislocation and guarding of all arm movements under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5202.  The Board finds that the 
evidence supports a finding that the veteran's right arm is 
his dominant or "major" arm.  38 C.F.R. § 4.69 (2000).  As 
will be shown more fully below, since the evidence at no time 
is reflective of limitation of motion to 25 degrees from the 
side that is required for the highest rating of 40 percent 
under 38 C.F.R. § 4.71a, Diagnostic Code 5201, in order to 
justify a higher evaluation, the Board will address 
Diagnostic Code 5202 and other applicable diagnostic 
criteria.  

In order to qualify for a higher rating under Diagnostic Code 
5202, the evidence must demonstrate a fibrous union of the 
major humerus for a 50 percent evaluation, nonunion (false 
flail joint) of the major humerus for a 60 percent 
evaluation, and loss of the head of the major humerus (flail 
shoulder) for the highest rating of 80 percent.  Recent X-
rays nor any other evaluation or examination have disclosed 
fibrous union, nonunion, or loss of the humeral head, and 
therefore, a higher rating under this Diagnostic Code is not 
warranted.  As there is no finding of ankylosis in connection 
with this disability, a 50 percent rating is also not 
available under Diagnostic Code 5200.  38 C.F.R. § 4.71a, 
Diagnostic Code 5200.

There has also been no objective evidence of nerve damage so 
as to justify a separate or higher evaluation for nerve 
damage pursuant to 38 C.F.R. § 4.124a, Diagnostic Codes 8510-
8519 (2000).  Therefore, the Board concludes that the only 
Diagnostic Code which may afford the veteran an increased 
rating based on medical evidence which is currently of record 
would be Diagnostic Code 5003, which could provide a basis 
for an award of a separate compensable rating for arthritis 
of the right shoulder.

In this regard, the Board notes that recent VA medical 
examination reveals abduction and flexion limited to 110 
degrees with pain, and that limitation of motion of the 
shoulder is not compensable until it is limited to shoulder 
level (90 degrees).   The current rating code contemplates 
limitation of motion within the criteria for the 30 percent 
rating.  The criteria for ratings in excess of 30 percent 
under Code 5202 do not include limitation of motion.  
Moreover, service connection is not in effect for arthritis.  
Accordingly, an increase based on restriction of movement is 
not warranted.   It is true that Code 5201 is based entirely 
on range of motion, but evaluation under that code would 
produce no higher rating because the veteran can raise his 
arm well beyond shoulder level.




ORDER

Entitlement to a rating in excess of 30 percent for recurrent 
dislocation of the right major shoulder is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

